UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7330


RAYMOND EDWARD CHESTNUT,

                Plaintiff - Appellant,

          v.

MICHAEL E. SUGGS; JIMMY A. RICHARDSON, II; JOHN L. BREEDEN;
CHAD MULLINIX,

                Defendants - Appellees.




                            No. 14-7331


RAYMOND EDWARD CHESTNUT,

                Plaintiff - Appellant,

          v.

JIMMY MIKE LYLES, Deputy Sheriff; MYRTLE             BEACH   POLICE
DEPARTMENT; HORRY COUNTY SOLICITOR’S OFFICE,

                Defendants - Appellees.




Appeals from the United States District Court for the District
of South Carolina, at Florence.     R. Bryan Harwell, District
Judge. (4:12-cv-00913-RBH; 4:12-cv-00914-RBH)


Submitted:   January 22, 2015             Decided:    January 27, 2015
Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Edward Chestnut, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Raymond Edward Chestnut appeals the district court’s

orders   denying    his    motions      to     reduce    the     amount   of    funds

withdrawn from his prison trust account pursuant to 28 U.S.C.

§ 1915(b)(2) (2012).         We have reviewed the record and find no

reversible error.         Accordingly, we affirm.                We dispense with

oral   argument    because      the    facts    and     legal     contentions     are

adequately    presented    in    the    materials       before    this    court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                         3